Action by appellee against appellant for damages to a motor truck caused by a collision of the truck with appellant's locomotive and train, at a railroad and street crossing in the city of Rensselaer. It is alleged in the complaint that defendant was negligent: (1) In permitting certain freight cars to stand upon a side track within a few feet of the traveled portion of the street at or near the crossing; (2) in failing to station a flagman at the crossing; (3) in failing, as required by statute, to sound the whistle of the locomotive when not less than eighty nor more than 100 rods from the crossing, and to ring the bell attached to the locomotive; and (4) in failing to give "reasonable and timely warning" to travelers on the street of the approach of the train.
Trial resulted in a verdict and judgment for plaintiff.
Questions requiring consideration arise upon the action of the court in overruling motion for new trial.
The court, by an instruction given on its own motion, submitted to the jury the question as to whether or *Page 195 
not the crossing where the collision occurred was located 1.  in a thickly populated part of the city, although there was no allegation in the complaint, and no evidence on the trial, that it was so located. Clearly the instruction was not within the issues, and should not have been given. Hatton v.Hodell Furniture Co. (1920), 72 Ind. App. 357, 125 N.E. 797.
By the court's instruction No. 4, the jury was authorized to find the defendant guilty of actionable negligence if it found from the evidence that at the time of the collision no 2.  flagman was stationed at the crossing, no reference being made in the instruction as to the speed of the train, or the manner in which it was being operated. This was error. TerreHaute, etc., Traction Co. v. Phillips (1921), 191 Ind. 374, 132 N.E. 740; Lake Erie, etc., R. Co. v. Johnson (1922),191 Ind. 479, 133 N.E. 732; Ohio Electric Co. v. Evans (1922),77 Ind. App. 669, 134 N.E. 519. Also, and for the same reason, the trial court erred in refusing to give instruction No. 3 tendered by appellant. The law governing the question is fully discussed in the cases cited.
It was error for the court to instruct the jury, as it did, that the defendant railway company was required to use "all the facilities it had to give reasonable warning of the 3, 4.  approach" of its trains upon the crossing. It was the duty of the company to use reasonable care to give warning, and in so far as that duty had not been defined by statute or ordinance and had not been fixed by an order of the Public Service Commission, it was for the jury to determine what would constitute reasonable care.
Other errors presented are not likely to arise on a retrial.
Reversed. *Page 196